Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office action is in response to App 17226603 filed 04/09/2021
Status of Claims
Claims 1-20 are pending of which: 
Claims 10-16 have been withdrawn as directed to a non-elected invention.
Claims 1-9, 17-20 are under examination and have been rejected as follows. 
Priority
Examiner noted Applicants claiming Priority from Provisional 63008965 filed 04/13/2020.
IDS
The information disclosure statement filed on 04/09/2021, 08/11/2021, 10/12/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 
                                                        Election/Restrictions
	Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Claims 10-16 were elected made without traverse during a phone call made with Attorney Scott A. Burrow Reg.# 42373 on 02/07/2022.  Specifically, Examiner, identified: 
	Claims 1-20 as subject to restriction requirement, and restriction to one of following inventions was required under 35 U.S.C. 121:
Inventive Group I: Claims 1-9, 17-20 directed to “system” and “medium” to 
	* “analyze user provided input concerning units installed for the construction project” and “compare the user provided input concerning units installed with the estimated labor hours” distinctly classified in G06Q 10/10. 
Inventive Group II: Claims 10-16 directed to a “method” for “assigning man power and start dates to the cost codes”; “assigning management personnel for the construction project”; “extracting timesheet data for the construction project”, “calculating from the timesheet data the labor hours used on the construction project” distinctly classified in G06Q10/063118 
Invention Groups I, II were identified as distinct, each from the other because 
	Invention Groups I, II, are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, Examiner submits that 
Inventive Group I: Claims 1-9, 17-20 directed to “system” and “medium” to 
	* “analyze user provided input concerning units installed for the construction project” and “compare the user provided input concerning units installed with the estimated labor hours”, distinctly classified in G06Q10/10 with separate utility in office automation
Inventive Group II: Claims 10-16 directed to a “method” for “assigning man power and start dates to the cost codes”; “assigning management personnel for the construction project”; “extracting timesheet data for the construction project”, “calculating from the timesheet data the labor hours used on the construction project”, distinctly classified in G06Q10/063118 with separate utility in staff planning in a project environment.	See MPEP § 806.05(d). Because these inventions are distinct for reasons presented above and the search required for:
	Inventive Group I is not required for Inventive Groups II, and search for
	Inventive Group II is not required for Inventive Group I, 
restriction for examination purposes was indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) 	the inventions have acquired a separate status in the art in view of their different classification, as demonstrated above by: G06Q10/10 vs. G06Q10/063118
 (b) 	the inventions have acquired a separate status in the art due to their recognized divergent subject matter; namely: 
- per Inventive Group I -
        * “analyze user provided input concerning units installed for the construction project” and “compare the user provided input concerning units installed with the estimated labor hours”                                                       
- versus per Inventive Group II: -
        * “assigning man power and start dates to the cost codes”; “assigning management personnel for the construction project”; “extracting timesheet data for the construction project”, “calculating from the timesheet data the labor hours used on the construction project”
 (c) 	the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries): 

 (d) 	the prior art applicable to one invention would not likely be applicable to another invention; given the distinctions articulated above. Specifically: 
	* “analyze user provided input concerning units installed for the construction project” and “compare the user provided input concerning units installed with the estimated labor hours” as per Invention Group I, would likely be distinct from “assigning man power and start dates to the cost codes”; “assigning management personnel for the construction project”; “extracting timesheet data for the construction project”, “calculating from the timesheet data the labor hours used on the construction project”; per Inventive Group II, and vice versa 
	* “assigning man power and start dates to the cost codes”; “assigning management personnel for the construction project”; “extracting timesheet data for the construction project”, “calculating from the timesheet data the labor hours used on the construction project”
; per Inventive Group II, would likely be distinct from “analyze user provided input concerning units installed for the construction project” and “compare the user provided input concerning units installed with the estimated labor hours” as per Invention Group I.
The election of Inventive Group I: Claims 1-9, 17-20 was made without traverse during telephone call made with Attorney Scott A. Burrow Reg.# 42373 on 02/07/2022. To reserve a right to petition, the election must been made with traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 1-9, 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Here, 
	Claims 1, 17 are independent, each reciting among others:
	* “in response to a result of the comparison, provide a calculation of the percent of labor hours used on the construction project…”, rendering each of said claims vague and indefinite because there is insufficient antecedent basis for “the percent”. (emphasis added).
	Claims 1, 17 are recommended to be amended to each recite, among others:
	* “in response to a result of the comparison, provide a calculation of [[]]” a “percent of labor hours used on the construction project…”
	Claims 2-9, 18-20 are dependent and rejected upon rejected parent Claims 1, 17. 
	Claim 9 further recites among others: “The labor management system of claim 8, wherein in response to obtaining labor hours data assigned against the cost codes…”, rendering said claim vague and indefinite since it is unclear if “labor hours data” recited in said dependent claim is same or different than “labor hours used data” antecedently recited in parent dependent claim 8. Clarification and/or correction is/are required.
	Claim 9 is recommended to be amended, as an example only, to recite among others: “The labor management system of claim 8, wherein in response to obtaining” the “labor hours data assigned against the cost codes”. Clarification and/or correction is/are required.
Invitation to Participate in DSMER Pilot Program
   The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME 
	Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) describe or set forth the abstract idea as follows except where strikethrough: “”: / 
“”
  - “obtain drawing data for the construction project ”;    
  - “obtain estimated labor hours for the construction project”; 
analyze user provided input concerning units installed for the construction project”;    
  - “compare the user provided input concerning units installed with the estimated labor hours”;    
   - “in response to a result of the comparison, provide a calculation of the percent of labor hours used on the construction project”, “and” 
   - “in response to the calculation, provide an indication of a status of the construction project, including whether the construction project is within the estimated labor hours”
    (independent Claims 1, 17)
- “wherein the user provided input concerning units installed is provided by user selection of one or more features on a drawing of the construction project”
(dependent Claims 2, 18)
  - “wherein the user selection of one or more features on the drawing is provided by use of a person's finger to select 
(dependent Claim 3) 
    - “wherein in response to the calculation, determine forecasted hours at completion based on the units installed”                 (dependent Claims 4, 19)
     - “wherein in response to determining the forecasted hours at completion based on the units installed, provide at least one report with the forecasted hours at completion”
(dependent Claim 5)
     - “wherein in response to the calculation, provide a report of the labor hours used for the units installed”                                  (dependent Claim 6) 
    - “”             (dependent Claim 7)
    - “
      (dependent Claim 8)
    - “wherein in response to obtaining labor hours data assigned against the cost codes, analyze the labor hours assigned against the cost codes and provide a report of the labor hours assigned against the cost codes” (dependent Claim 9)
Examiner first invites Applicant to the DSMER Pilot Program above. Next, 
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, per MPEP 2106.04(a)(2) I,II, III the above limitations recite, set forth or describe Mathematical Concepts”, expressed in words [here “estimated labor hours”, “in response to result of comparison, provide calculation of % of labor hours used on construction project” at independent Claims 1, 17, and narrowed at dependent Claims 4,5,19] used in the equally abstract “Certain Methods of Organizing Human Activities” grouping that includes commercial interactions, business relations  [here  “obtain estimated labor hours for construction project”;  “user provided input concerning units installed for construction project”; at independent Claims 1, 17; “user provided input concerning units installed is provided by user selection of feature(s)” at dependent Claims 2, 18; “obtain cost code data for cost codes for construction project” at dependent Claim 7; “obtain labor hours used data on construction project to assign against cost codes” at dependent Claim 8;  “in response to obtaining labor hours data assigned against cost codes” “provide a report of labor hours assigned against cost codes” at dependent Claim 9 etc.] as well as other fundamental economic principles or practices such as mitigating risk, which is  recited, described or set forth here as “compare user provided input concerning units installed with the estimated labor hours”;  “in response to result of comparison, provide calculation of % labor hours used on construction project”, “in response to the calculation, provide indication of status of construction project, including whether construction project is within estimated labor hours” at independent Claims 1, 17; “in response to calculation, determine forecasted hours at completion based on units installed” at dependent Claims 4, 19;  “in response to obtaining labor hours data assigned against the cost codes, analyze the labor hours assigned against the cost codes” at dependent Claim 9. 
	Such “Methods of Organizing Human Activities” can also be practically performed as part of equally abstract Mental Processes with or without use of physical aids, such as a pen and paper, as substitutes for the additional element of “image scanning processor” in the limitation “obtain drawing data for construction project” at independent Claims 1, 17 and as substitutes for “user interface” in the limitation “the user selection of feature(s) on the drawing is provided by use of a person's finger to select  the feature(s) on the drawing that have been installed on the construction project” at dependent Claim 3. The use of pen and paper for drawing and selection by the user’s fingers would greatly help in the observation, evaluation and judgment steps characteristics of the “Mental Processes”. Examiner also points to MPEP 2106.04(a)(2) II to submit that certain activity between a person and a computer [here “from image scanning processor” at independent Claims 1,17, and “through user interface” at dependent Claim 3] does not preclude the claims from falling within “Certain methods of organizing human activity”. Similarly, per MPEP 2106.04(a)(III) C the: 1. Performing a mental processor”, “image scanning processor”, “user interface”, which are investigated as additional computer elements below. 
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [as initially strikethrough above] is found to merely apply the already recited abstract idea. 
	Here, per MPEP 2106.05(f)(2) the additional elements, as initially strikethrough above, merely apply the abstract idea, such as merely applying a business method [here “labor management” at preamble of Claim 1] by applying the mathematical algorithm [here “compare user provided input concerning units installed with estimated labor hours; in response to a result of comparison, provide calculation of % labor hours used on construction project” at independent Claims 1, 17 etc.] in a computer1  [here “processor” at independent Claim 1, “computer implementable instructions for carrying out a method” at independent Claim 17], as well as use of a computer or other machinery in its ordinary capacity for economic tasks or other tasks to receive data2 [as identified in the prior step]. Also, per MPEP 2106.05(f)(2) the capabilities of the computer element [here “processor”] to monitor audit log data3 [here “whether the construction project is within estimated labor hours” - independent Claims 1, 17] and requiring computer use to tailor information4  [here “through user interface” “select” “the one or more features on the drawing that have been installed on the construction project” at dependent Claim 3], represent individual or combinations of forms of merely applying the abstract exception, which again do not integrate the abstract idea into a practical application. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea. See MPEP 2106.05(f). For these reasons, said computer-based additional elements similarly do 
Examiner would further point to MPEP 2106.05(d) demonstrating conventionality of: receiving or transmitting data over a network5 [here “select through user interface feature(s) on drawing that have been installed on construction project” at dependent Claim 3] record customer’s order6 / electronic recordkeeping7 [here “obtain drawing data for the construction project from image scanning processor” at independent Claims 1, 17; “processor is configured to obtain cost code data” at dependent Claim 7; “processor is configured to obtain labor hours” at dependent Claim 8]. Examiner would also point as evidence to the high level of generality of the claimed additional computer elements when read in light of Original Disclosure:
Spec mid-¶ [0063] reciting data scanning element at high level of generality: “This updated information and the metadata associate therewith in the labor management system will then be used to calculate the total percent complete of the project and/or the percent complete of each unit or task, as described herein. Other techniques may be used to input the fact that the unit has been installed, such as through QR code scanning, laser scanning, vision recognition or photographing and uploading of images of the installed unit.
Original Spec ¶ [0092] last sentence, ¶ [00153] 1st sentence, ¶ [0155] 2nd – 3rd sentences, ¶ [00156] last sentence to ¶ [00157] disclosing the at a high level of generality the known AutoCAD interface etc. which is further investigated in light of evidence of
AutoCAD, wikipedia, archives org, April 3rd, 2020, disclosing conventionality of some of the above features.
	In conclusion, Claims 1-9, 17-20 although directed to statutory categories (“system” or machine at Claims 1-9, “non-transitory medium” or product Claims 17-20) they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are believed to be patent ineligible. 

Rejections under 35 § U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over:
	* McKenzie; Mark E. US 20190057354 A1 hereinafter McKenzie, in view of 
	* Yellin US 20210073694 A1 hereinafter Yellin. As per, 
Claims 1, 17 McKenzie teaches or suggests “A labor management system for tracking labor on a construction project comprising: a least one processor configured to”: / “A non-transitory computer readable medium storing data and computer implementable instructions for carrying out a method for tracking labor on a construction project, the method comprising” 	(McKenzie Figs. 1-5 ¶ [0012]-¶ [0118])
      - “obtain drawing data for the construction project {with respect to} “an image scanning processor”; (McKenzie Abstract and ¶ [0155]: project manager or project planner inputs action item description 263, such as drawings, etc. ¶ [0118] 2nd sentence: camera interface 86 allows for direct entry of photographic data to frontline system 80)
      - “obtain estimated labor hours for the construction project”; (McKenzie ¶ [0020] 4th sentence: work package estimating process inputs are derived from traditional construction project documents utilized when planning the construction project, including project estimate and project master schedule. ¶ [0022] 2nd sentence: work package setup includes inputting planned work package start and end date. ¶ [0115] office system is utilized to input estimating data 18. ¶ [0144] 1st sentence: to complete the process of preparing a work package estimate, project planner or manager inputs estimated man hours to complete each task on project estimate and master schedule. ¶ [0164] 2nd sentence: supervisor inputs in system estimated percent complete of quantities installed for each task. ¶ [0173] 1st sentence: inputting of the estimated percentage complete for each task. ¶ [0190] 2nd sentence: inputs required info into system, including total crew hours and estimated percentage completed on each task)
analyze user provided input concerning units installed for the construction project”;    
         (McKenzie ¶ [0034] 5th sentence: based on the inputs, the system calculates cumulative progress for each task and displays same as feedback to the supervisor. Indeed per, ¶ [0164] 2nd sentence: the supervisor inputs in system estimated percent complete of quantities installed for each task. Next at ¶ [0171] the system calculates index charts evaluating whether the work package and/or project was constructed timely. ¶ [0173] provides additional details) 

       - “compare the user provided input concerning units installed with the estimated labor hours”; (McKenzie ¶ [0034] 4th-6th sentences: frontline supervisor input actual % complete for each task upon conclusion of the shift and includes data fields for planned % completion for each task. Based on the inputs, the system calculates cumulative progress for each task and displays same as feedback to the frontline supervisor. Such feedback provides an immediate basis of comparison to the frontline supervisor to evaluate progress and quickly identify specific tasks that are falling behind schedule. Additional details at Fig.14, ¶ [0171], ¶ [0173])
	
	- “in response to a result of the comparison, provide a calculation of the percent of labor hours used on the construction project” (McKenzie ¶ [0173] 2nd-4th sentences: system  then performs 1st calculation 411 multiplying estimated % complete 328 by estimated total hours 222 to complete the task and outputting the result to back office dashboard linked to a specific task. The system next queries whether there are additional tasks in work package for which there is an estimated % complete 414. If yes, then 1st calculation 411 is repeated for each task in work package 212 until 1st calculation 411 has been performed for all tasks 215 in work package 212. ¶ [0190] 3rd sentence: system 10 then calculates the work package % complete 650 and adjusts dynamic user interface graphic 600 based on the work package % complete 660. ¶ [0247] 7th sentence: frontline system 80 automatically calculates cumulative progress for the task and displays cumulative progress % in cumulative progress 855f), “and” 
	
	- “in response to the calculation, provide an indication of a status of the construction project, including whether the construction project is within the estimated labor hours” 	(McKenzie ¶ [0171] 1st sentence: system calculates a number of index charts that provide useful tools evaluating whether specific work package and/or project was constructed timely. ¶ [0190] 3rd-6th sentences: system then calculates work package % complete 650, then adjusts dynamic user interface graphic 600 based on the work package % complete 660. 
¶ [0190] 3rd sentence: system 10 then calculates work package % complete 650 and then adjusts dynamic user interface graphic 600 based on work package % complete 660. ¶ [0034] 6th sentence: Such feedback provides an immediate basis of comparison to the frontline supervisor to evaluate progress and quickly identify specific tasks that are falling behind schedule. For example, ¶ [0031] 2nd-4th sentences: dynamic user interface graphic depicts a graphic, such as Egyptian pyramid scene or dam, under construction. The graphic then updates to depict progress in which reflects actual progress in real construction. For example, at 20 % actual project completion, Egyptian pyramid would appear only 20 % constructed. At 80 % actual project completion, Egyptian pyramid scene would appear 80 % constructed).  
* While *
	McKenzie as mapped at the first limitation above appears to teach: 
	- “obtain drawing data for the construction project {with respect to} “an image scanning processor”; (McKenzie ¶ [0155] project manager or project planner then inputs action item description 263, such as drawings, etc. ¶ [0118] 2nd sentence: camera interface 86 allows for direct entry of photographic data to frontline system 80)
	McKenzie does not clearly establish a clear nexus, such that it would be clear that direct entry of photographic data to frontline system at ¶ [0118] 2nd sentence, clearly refers to the inputted drawing of ¶ [0155]. Therefore,  
	McKenzie does not explicitly teach: 
 	- “obtain drawing data for the construction project from an image scanning processor”; as explicitly claimed. (bolded emphasis added).
* However *
	Yellin in analogous of project management further teaches or suggests: 
	- “obtain drawing data for the construction project from an image scanning processor”; 
	(Yellin ¶ [0033] operations include receiving as input electronic version of a document, wherein the document is at least one from the group consisting of: a project schedule, a work image of any of the group, an update associated with any of the group, a combination of any of the group, and a physical, scanned or digital version of any of the group. For example, ¶ [0196] 8th sentence: the image display field include images associated with the project, the trade, or the like. In the example of Fig.35, a sheet from a set of construction drawings is displayed in thumbnail format. ¶ [0150] 1st-2nd sentences: verification instruction engine 20 apply tags to a scanned document based on a comparison with a verification database. For example, scanned document support documents (or backup documents) to support contention by subcontractor that work item is 100% complete. Additional details at ¶ [0189] - ¶ [0190], ¶ [0193] - ¶ [0194], ¶ [0234], ¶ [0240] 2nd sentence).  
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further explain or complementarily modify McKenzie in view of the understanding of one of ordinary skills in the art, to complement or clearly include evidence for “obtain drawing data for the construction project from an image scanning processor” in view of Yellin to have mitigated the preexisting systems and methodologies [such as those of McKenzie above] that required long and tedious hours spent manually collating requisitions and associated inaccuracy and inefficiency (Yellin ¶ [0003] 2nd sentence & MPEP 2143 G). 
For example, Yellin would have provided better and more concrete evidence for identifying photographs of construction sites associated with a schedule of values promoting transparency and efficiency of project meetings and site walk-throughs (Yellin ¶ [0124] 1st-2nd sentences & MPEP 2143 G). Yellin would have also provided more efficient review of documentation using the search functions of the construction management - CM system while, at the same time implementing effective optical character reading - (OCR) capabilities to allow the parties to quickly answer ad-hoc questions during monthly budget meetings, questions that may have been unanswerable on-the-spot prior to the use of the construction management - CM system. Such efficient review provided by Yellin would have further led  to a cleaner and more accurate requisition in McKenzie, which would have resulted in fewer retroactive corrections. Overall, the capabilities of the construction management - CM  provided by Yellin to McKenzie would have significantly improved workflow of at least one requisition process of at least one construction project (Yellin ¶ [0129] & MPEP 2143 G). Also, the construction management - CM system 100 provided by Yellin would have developed effective and actionable insights based on the analytics. For once Yellin’s constriction management - CM system 100 would have digitized documents associated with at least one requisition process and would have captured and analyzed data to produce indicators that Yellin would have also better linked the schedules of values, building information model (BIM) models, imagery, and construction schedules into a unified data platform. This would have ultimately unified the data platform in an effective manner to identify risk in real-time (Yellin ¶ [0197] last seven sentences and MPEP 2143 G).The predictability of such modification is further corroborated and established by the broad level of skills of one of ordinary skills in the art as articulated by  McKenzie at ¶ [0037], ¶ [0124], ¶ [0157], ¶ [0179] 2nd sentence, ¶ [0254] in view of Yellin ¶ [0121] 3rd sentence, ¶ [0131] last sentence,¶ [0245] last sentence, ¶ [0247] last sentence, ¶ [0253] 4th sentence, ¶ [0261] 4th sentence, ¶ [0262].       
	Further, the claimed invention can also be viewed as a mere combination of old elements in a similar project management field of endeavor. In such combination each element merely would have performed the same data gathering / scanning and analytical functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by McKenzie in view of Yellin would have fitted together, like pieces of a puzzle in a logical, complementary, technological feasible and economically feasible manner. Thus, it is believed that the results of the combination would have been predictable. (MPEP 2143 A).

Claims 2, 18 McKenzie / Yellin teaches all the limitations above. 
McKenzie teaches “wherein the user provided input concerning units installed is provided by user selection of one or more features on .  
	(McKenzie ¶ [0022] 2nd sentence: Work package setup includes inputting the planned work package start & end date. ¶ [0164] 2nd sentence: ¶ [0023] 3rd sentence: short interval schedule setup also requires, as additional inputs in tback office system, the work schedule for the work package, the planned percentage completion for each task in the work package. ¶ [0030] 4th sentence: the data supporting these displays arises from the data inputted by the frontline supervisor into the frontline system during construction as well as the data inputted during the work package planning to provide feedback to the frontline supervisor. ¶ [0164] 2nd sentence: The frontline supervisor also inputs in the frontline system 80 the estimated percentage complete or actual quantities installed 328 for each task 215)

	McKenzie recites at ¶ [0155] 2nd sentence: the project manager or planner selects add constraint action item 262 then inputs an action item description 263, such as drawings etc.
	McKenzie does not explicitly teach: 
         - “…one or more features on a drawing of the construction project” as claimed.
* However *
	Yellin in analogous of project management further teaches or suggests: 
	- “…one or more features on a drawing of the construction project”.  
	(Yellin ¶ [0196] last 8 sentences: In Fig.35, a sheet from a set of construction drawings is displayed in thumbnail format. Progress bar field include contract date field, mobilization date field and substantial completion date field. The progress bar field include indicator of a progress of the project. The indicator is any suitable indicator for showing progress. In Fig.35, progress is depicted with a button on sliding bar above the contract date field, the mobilization date field and substantial completion date field, and the progress is after contract and before mobilization. The metrics field include actual progress completion field and an approved field. Actual progress completion field and approved field include any suitable indicator for showing progress. In Fig. 35, each actual progress completion field and approved field is ring-shaped graphic with 100% corresponding with completely filled ring-shaped graphic and partial % corresponding with a proportionately sized partially filled ring-shaped graphic. ¶ [0197] Fig.36 depicts partial GUIs associated with the schedule of values, 3-D modeling and scheduling for the method for CM. That is, CM system 100 is configured to display a GUI for a schedule of values for subcontractors (upper portion of Fig.36) and 3-D models of project (lower left portion of Fig.36) and a construction schedule (lower right portion of Fig.36). ¶ [0232] last two sentences: The quantification include counting & measuring items from a set of drawings. The quantification is performed manually or with aid of scanning and analysis module). 
	Rationales to modify/ combine McKenzie / Yellin are above and reincorporated. 

Claim 3 McKenzie / Yellin teaches all the limitations above. 
McKenzie does not explicitly recite: 
	- “wherein the user selection of one or more features on the drawing is provided by use of a person's finger to select through a user interface the one or more features on the drawing that have been installed on the construction project”.
* However *
Yellin in analogous of project management further teaches or suggests: 
	- “wherein the user selection of one or more features on the drawing is provided by use of a person's finger to select through a user interface the one or more features on the drawing that have been installed on the construction project”. (Yellin ¶ [0154] 5th-7th sentences: a user interface 74 is displayed on touch screen 74L including key 7411 with color codes corresponding to various areas of work. A user select one of color codes, for example, by touch input to key 74H, then using a touch input, edit photo 64B to add annotations 64C to indicate the completed work. In another example, Fig. 15 shows photo 64D of a partially constructed area of a construction project, displayed on touch screen 74L of user device 70. The photo 64D has been edited to include annotations 64E, which in the example are bar codes which correspond to, for example, materials which have been installed in the areas associated with the bar codes 64E in the photo 64D) 

Claims 4, 19 McKenzie / Yellin teaches all the limitations above.
McKenzie further teaches or suggests: 
	- “wherein in response to the calculation, determine forecasted hours at completion based on the units installed”. (McKenzie ¶ [0034] 4th-6th sentences: input actual % complete for each task upon conclusion of the shift and includes data fields for planned % completion for each task. Based on the inputs, the system calculates cumulative progress for each task and displays same as feedback to frontline supervisor. Such feedback provides an immediate basis of comparison to the frontline supervisor to evaluate progress and quickly identify specific tasks that are falling behind schedule. For example, McKenzie ¶ [0173], ¶ [0190] 3rd-6th sentences: TLMS system 10 then calculates the work package % complete 650 and then adjusts dynamic user interface graphic 600 based on the work package % complete 660. TLMS system 10 calculates and displays on dynamic user interface graphic 600 the planned percent complete for the corresponding time frame to enable frontline supervisor to compare against actual % complete. The TLMS system 10 also calculates and displays on dynamic user interface graphic 600 current productivity related to relevant work package 212 in progress. As set forth more fully in connection with Figs. 25-90 for each dynamic user interface graphic 600 stored in TLMS system 10, a series of sequential dynamic user interface graphics are also stored in the TLMS system 10, wherein each sequential user interface graphic is linked to a specific % of completion. ¶ [0178] last 3 sentences: If work package 212 

Claim 5 McKenzie / Yellin teaches all the limitations above.
McKenzie further teaches or suggests: 
	- “wherein in response to determining the forecasted hours at completion based on the units installed, provide at least one report with the forecasted hours at completion”
	(McKenzie ¶ [0171] 1st sentence: the system calculates a number of index charts  that provide useful tools for evaluating whether or not a specific work package and/or project was constructed timely. ¶ [0020] last two sentences: The work package estimating process inputs are derived from traditional construction project documents typically utilized when planning the construction of a project, including the project estimate and project master schedule. In addition, upon completion of the work package estimates inputs, TLMS system calculates an estimated budget for work package. ¶ [0034] last sentence: Performing calculations in Fig.14 enables a project manager or company executive to review earned hours at a task level, shift level, and at daily package level using TLMS dashboards in back office system 20. ¶ [0190] last sentence: As set forth with Figs. 25-90 for each dynamic user interface graphic 600 stored in TLMS system 10, a series of sequential dynamic user interface graphics are stored in TLMS system 10, wherein each sequential user interface graphic is linked to a specific % of completion. ¶ [0224] 2nd-3rd sentences: Types of reports 791 include schedule slippage report,  work package status report, labor management, constraint checklist, short interval schedule, reliability report, frontline supervisor ranking report, frontline supervisor daily log, employee time log. Types of display criteria 792 include work package and cost code. ¶ [0144] 2nd sentence: Once the inputs for a particular work package estimate 215 are completed, then TLMS system 10 calculates an estimated budget 225 for the work package 212. The above process is repeated until all of the work package estimates 215 are completed for the project resulting in an estimated budget 225 that can be compared the project estimate 510).

Claim 6 McKenzie / Yellin teaches all the limitations above.
McKenzie further teaches or suggests: 
	- “wherein in response to the calculation, provide a report of the labor hours used for the units installed” (McKenzie ¶ [0171] 1st sentence: the system calculates a number of index charts that provide useful tools for evaluating whether or not a specific work package and/or project was constructed timely. For example ¶ [0201] selected dashboard tab 710 shows schedule reliability chart 711 for discipline ELE 02 electrical. schedule reliability chart 711 demonstrates that 75% of work packages completed by discipline ELE 02 electrical were completed on time as planned. ¶ [0202] selected dashboard tab 710 also displays a schedule slippage reasons 712 for a work package entitled 20-Boiler and provides a percent occurrence of various reasons for schedule slippage including, too much work, materials, specifications etc. ¶ [0203] the selected dashboard tab 710 also displays index chart 713 plotting productivity rate index 429, composite rate index 444, labor efficiency index (LEI) 454, and Trestles Labor Management index (TLMI) 476 over time. ¶ [0204] The selected dashboard tab 710 also displays a customer satisfaction chart 714 for a work package entitled 102 pump installation).
Claim 7 McKenzie / Yellin teaches all the limitations above.
McKenzie further teaches or suggests: 
	- “wherein the at least one processor is configured to obtain cost code data for cost codes for the construction project” (McKenzie ¶ [0137] other step in setup and configuration 100 is to import costs codes 170. For example, unique cost code 170 is created in connection with tasks such as mobilization, staging of materials, survey layout, excavation, form and strip, etc., that construction company would expect to regularly perform. Projects have unique aspects that may require unique cost codes. Other projects have cost codes that are provided by customer. TLMS system 10 back office system provides flexibility for system administrator to input construction company standard cost codes 170 during the setup and configuration or for a project manager to assign cost codes 170 during project planning 200 to address project specific cost codes 170 or customer driven cost codes 170. ¶ [0220] 1st -2nd sentences: SIS task schedule 781 includes input fields for all of tasks 215 associated with selected work package 212. Those input fields include task name 781(a), cost code 781(b), estimated man hours 781(c) etc.) ¶ [0199] Referring next to Fig.34, the cost codes library tab 688 of setup and configuration menu is shown selected thereby causing back office system 20 to display classifications of cost codes, including name 688(a), cost code 688(b), and description 688(c).
Claims 8, 20 (first half) 
McKenzie / Yellin teaches all the limitations above.
McKenzie further teaches or suggests: “wherein the at least one processor is configured to”
	- “obtain labor hours used data on the construction project to assign against the cost codes” (McKenzie ¶ [0033] 2nd sentence: short interval schedule page provides key metrics of project planning for work package, including applicable cost codes, tasks, total planned man hours, scope & crew members list. 	McKenzie ¶ [0137] 2nd-5th sentences: unique cost code 170 is created in connection   with, or assigned to, tasks such as mobilization, materials staging, survey layout, excavation, form and strip that construction company expect to regularly perform. Projects have unique aspects that require unique cost codes. Other projects have cost codes provided by customer. The system provides flexibility for administrator to input construction company standard cost codes 170 during setup and configuration or for project manager to assign cost codes 170 during project planning 200 to address project specific cost codes or customer driven cost codes 170. ¶ [0143] 4th-5th sentences: for each task 215 added to a work package 212, next step is for project planner manager to assign a cost code 221 to each task 215 selected from the list of cost codes 170 created during the setup and configuration 100 if it is required to track employee time and labor costs to the cost code level. Tracking employee time and labor cost to a cost code 221 is optional. The project manager or project planner may elect to record time at the work package 212 level. ¶ [0247] 2nd sentence: the graphical interface for the daily progress record page 855 includes fields for task selection 855(a), cost code 855(b), planned start date 855(c), planned end date 855(d), planned man hours 855(e), today's planned progress % 855(f), today's progress 855(g) and cumulative progress 855(h). ¶ [0212] 6th sentence: For each task 215 added to the work package 212, a variety of task inputs 757 are required, including task name 757(a), cost code 757(b), quantity 757(c), unit of measurement 757(d), unit/man hours 757(e), man hours 757(f), weighted % 757(g). ¶ [0216] last sentence: work package tracking input 776 enables user to track labor hours & cost codes at the work package level or the task level. ¶ [0220] 1st-2nd sentences: SIS task schedule 781 includes input fields for all of tasks 215 associated with selected work package 212. Those input fields include task name 781(a), cost code 781(b), estimated man hours 781(c)).
  


Claims 9, 20 (second half)
McKenzie / Yellin teaches all the limitations above.
McKenzie further teaches or suggests: 
	- “wherein in response to obtaining labor hours data assigned against the cost codes, analyze the labor hours assigned against the cost codes and provide a report of the labor hours assigned against the cost codes” / “assigning against the cost codes the labor hours used to install units for the construction project”. (McKenzie ¶ [0247] Referring next to Fig. 85, a tablet view of frontline system 80 shows daily progress record page 855 selected by user. graphical interface for daily progress record page 855 includes fields for task selection 855(a), cost code 855(b), planned start date 855(c), planned end date 855(d), planned man hours 855(e), today's planned progress % 855(f), today's progress 855(g) and cumulative progress 855(h). The frontline supervisor selects a specific task from the 855(a) field. Once selected, pertinent data for that selected task populates fields 855(b), 855(c), 855(d), 855(e), and 855(f) from inputs made for the specific task in the back office system 20 during project planning 200. These data fields provide an immediate reference to the frontline supervisor as to details planned for the specific task. frontline supervisor is required to provided estimated % completion on a per task basis per shift and inputs that estimated % completion in the today's progress 855(g) data field. The frontline system 80 automatically calculates the cumulative progress for the task and displays the cumulative progress % in cumulative progress 855(f). Upon completion of input, the frontline supervisor simply selects next button 855(i) which will save the inputs and direct the frontline supervisor to next task requiring inputs. The process is repeated until the requisite inputs are performed for each task 215).  
------------------------------------------------------------------------------------------------------------------
Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
* US 20130218780 A1 reciting at ¶ [0006] last sentence: The results of this comparison are presented in color coded format on the drawings and/or on a list of labor activities to show what, where and how fast materials are being installed and/or labor activity is being performed.	¶ [0020] last two sentences: The estimated number of quantities installed/finished per hour is shown in column 360, and column 370 illustrates calculated number of crew hours needed to complete the labor activity associated with each row. Column 380 shows the total cost of materials for each row and column 390 illustrates the total cost of labor for each row.
* US 20050144893 A1 reciting at ¶ [0016] The digital percent complete process produces a highly accurate percentage value of materials or labor that have been used or installed on a project at any point in time. This information is cross-referenced with payroll information that is entered into a digital time card to produce instant job costing calculations. ¶ [0022] The digital percent complete process allows jobsite personnel, utilizing a tablet or other hand held PC, to count or mark off material or labor activities as they are built or installed at the jobsite. ¶ [0023] Once marked or counted, the digital percent complete process may provide a precise percentage of the original total quantity of labor or material that has been built or installed at the jobsite. ¶ [0045] installed qty column--the installed quantity for the given labor cost code for the entire project which calculates the digital percent complete value across all pages for a given labor cost code and calculates the amount of work installed; 
¶ [0046] % comp. column--the quantity installed/total quantity for the given labor cost code for the entire project;
* US 20210233186 A1 reciting at ¶ [0127] Later, upon correlating a lift event with a construction task of this construction task type, the computer system can initiate a timer for the current average duration for this construction task type, such as with a variance buffer (e.g., no % of the current average duration of the construction task type; or one standard deviation). If the computer system fails to correlate a second lift event with the second construction task that indicates completion of this construction task prior to expiration of the timer, the computer system can transmit a notification—specifying a duration anomaly for the first construction task—to the user's computing device according to the notification trigger.
* US 20190325089 A1 ¶ [0112]: In Equation 3, Ωmj presents the probability of work crew (m) finishing the remaining task (j), and PCj is the Percent Complete on task j. The system 100 may compute a goodness of fit to determine the best statistical distribution (e.g., Poisson, Exponential, Weibull, Johnson, or the like) to estimate the expected duration via prior tasks executed by the same work crews. Specifically, past productivity of the same work crews may be recorded, and then the data used to fit into statistical models, where the system 100 may also determine which model enables the best fit to past data. The productivity is calculated by dividing the quantities according to man hours. The quantities may be automatically extracted from the production level 4D BIM, and the man hours may be input by an on-site project engineer, for example. A productivity data example of one steel subcontractor performing steel erection is shown in Table 1.

* US 20180130146 A1 reciting at ¶ [0064]: The output may comprise a projected project completion date within a specified probability window, for example, “a seventy five percent chance that the project will be completed in 100 days or less.” The output of the method comprises a distribution of predicted weather-related delays (e.g. days or hours lost). In one embodiment, the output is a probabilistic distribution of project expense, for example, calculated on the basis of predicted time required to complete the project and costs such as labor rates and equipment operation costs. In other embodiments, the output may comprise a numeric value, a probability, a confidence interval, or a combination of the foregoing.
* US 20170068933 A1 reciting at ¶ [0088] “Earned Value” means the amount of budget (e.g., cost and/or quantity of resources, such as time or materials, for example) that should have been spent in order to accomplish an actual amount of work completed. Earned Value may be calculated based on percent complete, which may be determined as a ratio of actual quantity to budgeted quantity. For example, if a given activity was budgeted to take 10 hours to complete 100 units of work, but the work crew was able to complete the 100 units of work in only 8 hours, then the percent complete would be 100% (100 units actual/100 units budgeted), the Earned Value for that activity would be 10 hours (100% of the budget), and the PF for that activity would be 0.8 (8 hours actual/10 hours earned). Similarly, if a given activity was budgeted to take 10 hours to complete 100 units of work, but the work crew was able to complete only 80 units of work in 10 hours, then the percent complete would be 80% (80 units actual/100 units budgeted), the Earned Value for that activity would be 8 hours (80% of the budget), and the PF for that activity would be 1.25 (10 hours actual/8 hours earned).
* US 20130218780 A1 reciting at ¶ [0033] Once the percentage of progress of a labor cost code is calculated and the number of hours of labor and/or amounts of material used on that cost code are also entered, the program compares those numbers with numbers entered into the condition detail screen 300 for each specific labor cost code to determine whether that portion of the project is under, over or on budget. For example, Fig.3 shows that the total crew hours 370 required for the LAYOUT labor cost 422 is 27.54. Fig.4C shows that the percentage of progress of the LAYOUT cost code 422 is 11% and the number of hours input into the timecard screen 500 for this work was 4 hours. Based on this information, the program calculates that for 11% of the LAYOUT cost code, the projected number of labor hours is 3.03 and compares that to the four hours of actual work input into table 570 to determine that the LAYOUT cost code is over budget at this point. Thus, the program automatically calculates for each labor cost code for which a percentage of completion and a related number of labor hours are entered whether the labor cost code is under, over or on budget. This information, along with all other information entered and calculated by the program can be communicated quickly between a main office and the onsite portable device via wired or wireless communications networks. Thus, both the onsite manager and a manager at the office can use the program to review performance in real time.
* US 20110307281 A1 reciting at ¶ [0065]: At step 120, the current period earned-value variance data is calculated, the percentage of the scope of work complete and projected balance to complete is assessed, and cost engineering performance metrics are calculated as is known in the art.
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	February 12th, 2022 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        2 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        3 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        4 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        5 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)  
        6 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)
        7 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755